per curiam:
(1) En 19 de enero de 1973 dictamos una orden dirigida a la compañía aseguradora interventora para *268que ésta mostrara causa por la cual no debía dejarse sin efecto la deducción adicional de $1,000.00 concedida a ésta al amparo de la see. 8 de la Ley Núm. 138 de 26 de junio de 1968.
Examinado el memorando sometido por la compañía ase-guradora interventora así como el escrito de oposición a la petición de certiorari, a la luz de las disposiciones de la Ley de Protección Social por Accidentes de Automóviles, 9 L.P.R.A. sees. 2051-2065, concluimos que la deducción de $1,000.00 por sufrimientos físicos y mentales es aplicable a la persona u organización responsable por tales daños. En el evento de que se responsabilice solidariamente a la compañía aseguradora y al asegurado, la deducción deberá deducirse una sola vez de la suma de daños concedidos, esto es, no aplica por separado a cada parte. El tribunal de instancia cometió error al extender el beneficio de la deducción de $1,000.00 a cada una de las partes. Debe expedirse el auto de certiorari solicitado y modi-ficarse la sentencia del tribunal de instancia a los fines de eliminar la deducción adicional de $1,000.00 y restituirse la suma total concedida a la cantidad de $10,000.00.

 NOTA DEL COMPILADOR: En relación a esta opinión, una de las Salas del Tribunal expidió la siguiente Resolución en este caso:
“RESOLUCION
“San Juan, Puerto Rico, a 19 de enero de 1973
“Apareciendo del expediente que el tribunal de instancia dictó sentencia concediéndole al recurrente la cantidad de $7,000 por con-cepto de daños físicos, $4,000 por concepto de sufrimientos y angustias mentales, $1,000 por retraso en los estudios y $500 para honorarios de abogado, para un total de $12^000; que a moción de la demandada aquí recurrida, y con el allanamiento de los recurrentes, y, a tenor con la See. 8 de la Ley Núm. 138 de 26 de junio de 1968, Ley de *268Protección Social por Accidentes de Automóviles, 9 LPRA see. 2051-2065, el tribunal de instancia dedujo de la sentencia dictada la canti-dad de $2,000; que, a pesar, de la deducción así efectuada, la asegura-dora recurrida solicitó y el tribunal de instancia concedió, una deduc-ción adicional de $1,000 al entender equivocadamente que el caso de Morales v. Lizarribar, 100 D.P.R. 717 (1972), estableció el derecho de la aseguradora de disfrutar el beneficio de la deducción de $1,000 por sufrimientos mentales en adición a la deducción de $1,000 concedida al asegurado, siendo equivocada tal interpretación y sin base alguna en la Ley de Protección Social por Accidentes de Automóviles ni en el mencionado caso de Morales v. Lizarribar, se concede un término de 10 días a la interventora para que muestre causa por la cual no se debe expedir el auto de certiorari solicitado y, una vez expedido, modificar la sentencia del tribunal de instancia a los fines de eliminar la última deducción de $1,000 y restituir la suma total concedida a la cantidad de $10,000.
“Lo acordó el Tribunal y certifica el Secretario.
José L. Carrasquillo

Secretario”